 In the Matter of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,CANTON, OHIO DISTRICTandAMERICAN FEDERATION OF INDUSTRIAL& ORDINARY INSURANCE AGENTS' UNION No. 23209, CANTON, OHIO(AFL)In the Matter of THE PRUDENTIAL INSURANCE COMPANY OF, AMERICA,AKRON, OHIO DIsmwrsandAMERICAN FEDERATION OF INDUSTRIAL& ORDINARY INSURANCE AGENTS' UNION No. 23225, AKRON, OHIO,AFLIn the Matter of PRUDENTIAL INSURANCE COMPANY OF AMERICAandUNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA, C. I. O.,INSURANCE DIVISIONIn the Matter of THE PRUDENTIAL INSURANCE COMPANY OF AMERICAandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS' UNION (AFL)In the Matter Of PRUDENTIAL INSURANCE COMPANY OF AMERICAandINTERNATIONAL UNION OF LIFE INSURANCE AGENTS, LOCAL No. 38,In the Matter Of PRUDENTIAL INSURANCE COMPANY OF AMERICAandINTERNATIONAL UNION OF LIFE INSURANCE AGENTS, LOCAL No. 50In the Matter Of PRUDENTIAL INSURANCE COMPANY OF AMERICA'andINTERNATIONAL UNION OF LIFE INSURANCE AGENTS, LOCAL No. 48In the Matter Of PRUDENTIAL INSURANCE COMPANY OF AMERICAandINTERNATIONAL UNION OF LIFE INSURANCE AGENTS, LOCAL No. 43In the Matter Of PRUDENTIAL INSURANCE COMPANY OF AMERICA,NEWARK, NEW JERSEYandAMERICAN FEDERATION OF INDUSTRIAL &ORDINARY INSURANCE AGENTS' UNION #23388 OF MANSFIELD, OHIOCases Nos. R-5256 to R-5264 inclusive, respectivelySUPPLEMENTAL, DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust 7, 1943On June 17,1943, the National Labor Relations Board issued its De-.cision and Direction of Election in the above-entitled proceeding.'150 N. L.R. B. 689.52 N. L. R. B., No. 34.234 THE PRUDENTIAL WSURANICU iCOT4PANY OF AMERLGA235On July 14, 1943, pursuant to a stipulation of the parties, the Boardissued anamendment to the said Decision and Directionof Election.Pursuant to said Decision and Direction of Electionas amended, anelectionby secret ballot was conducted on July 29, 1943, under the direc-tion and supervision of the Regional Director for the Eighth Region(Cleveland, Ohio).On July 31, 1943, the Regional Director, actingpursuant to Article III, Sections 10 and 11, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties a Report on Ordered Election.No objectionsto the conduct of the ballot or to the Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters______________________1,057Total ballots cast_________________________________________939Total ballots challenged____________________________________4Total void ballots_________________________________________2Total valid votes counted --------------------------------- _-933Votes cast for American Federation of Industrial and Or-dinary Insurance Agents' Council (AFL) ----------------281Votes cast for International Union of Life Insurance Agents__373Votes cast for United Office & Professional Workers ofAmerica, Insurance Divison (CIO) -----------------------212Votes cast for none________________________________________67The Regional Director made no ruling with respect to the challengedballots.Since the number of challenged ballots cannot affect the re-sults of the election, we find it unnecessary to make any determinationas to them.American Federation of Industrial and Ordinary Insurance Agents'Council (AFL), herein called the AFL, International Union of LifeInsurance Agents, herein called the Independent, and United Office &ProfessionalWorkers of America, Insurance Division, affiliated withthe Congress of Industrial Organizations, herein called the CIO; haveeach requested a run-off election.Although none of the labor organiza-tions received a majority of the votes cast, the results of the electionshow that a substantial majority of the employees eligible to vote desireto bargain collectively with the Company. Accordingly, in con-form-ance with our recently adopted Rules and Regulations regarding run-off elections, we shall direct a run-off election in which the employees inthe appropriate unit will have the opportunity to decide whether theydesire to be represented by the AFL or by the Independent.22 By an amendment to its Rules and Regulations,effectiveAugust 23, 1943, Article III,Section 11,of National Labor Relations Board Rules and Regulations,Series 2, as amended,the Board has promulgated a new pohcy with respect to run-off elections.The new Rulestates, in part, that"The ballot in the run-off election shall provide for a selection betweenthe two choices that received the largest and the second largest number of valid votes castin the election,except as provided in this subsection."None of the exceptions is applicableto the instant situation.Accordingly,no place on the ballot will be accorded to theCIO.SeeMatter of Glenn L. Martin Company,52 N. L.R. B. 183. 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Sections 9, 10, and 11, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDntEarED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The PrudentialInsurance Company of America, Newark, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject toArticle III, Sections 10 and 11, of said Rules andRegulations, among the employees who were eligible to vote in theelection of July 29, 1943, and who are in the eligible category on thedate of the run-off election, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempor-arily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause, to determine whether they desire to be represented by AmericanFederation of Industrial and Ordinary Insurance Agents' Council,affiliated with the American Federation of Labor, or by InternationalUnion of Life Insurance Agents, for the purposes of collectivebargaining.CHAIRMAN Mn.Lis took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.